In an action to enjoin sand mining and related operations allegedly carried on in violation of a town ordinance, the appeal is from a judgment, entered after trial, adjudging, inter alla, that the ordinance and the enforcement thereof are valid exercises of the police power of respondent, and that appellants be enjoined from conducting such operations. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ. [19 Misc 2d 176.]